Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 21, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed October 21, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00812-CV
____________
 
IN RE JOHN H. HOLLOWAY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On August 23, 2004, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator seeks to have this
court compel assigned Judge P.K. Reiter to conduct a hearing to determine the
reasonableness of the court reporters= fees in the related underlying case.[1]  




Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed October 21, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.




[1]  The underlying
case is styled John H. Holloway v. Douglas Wohlfahrt and Lynn Wohlfahrt, in
consolidated cause numbers 92-010589, 92-010590, and 92-010256, in the 129th
District Court, Harris County, Texas. 
The Court of Appeals for the First District of Texas originally reversed
the trial court=s judgment in favor of relator and remanded for a new
trial.  See Wohlfahrt v. Holloway,
No. 01-99-00205-CV, 2001 WL 84212 (Tex. App.CHouston
[1st Dist.] 2001, pet. denied) (not designated for publication).  Relator has appealed the order on costs of
the appeal in our case number 14-03-01130-CV, styled Holloway v. Wohlfhart.  After a retrial, the court entered a judgment
in favor of relator, and the Wohlfahrts have appealed in our case number
14-03-01084-CV, styled Wohlfahrt v. Holloway.  The appeals remain pending before this
court.